OPINION — AG — ** OPEN MEETING LAW — APPROPRIATION — PUBLIC BODY ** (1) WHEN MEMBERS OF A PUBLIC BODY MEET AMONG THEMSELVES TO DISCUSS THE APPROPRIATION OF FUNDS, THE REQUIREMENTS OF THE OPEN MEETING MUST BE SATISFIED. (2) WHEN A PUBLIC BODY MEETS WITH A GROUP OF EXPERTS IN ORDER TO GAIN INSIGHT INTO A PARTICULAR MATTER, THE MEETING MUST BE OPEN TO THE PUBLIC AND SATISFY OTHER REQUIREMENTS OF THE OPEN MEETING ACT. (3) WHEN A MAJORITY OF MEMBERS OF A PUBLIC BODY ARE TOGETHER IN AN INFORMAL SETTING AND BEGIN DISCUSSING MATTERS CONCERNING THE BUSINESS OF THE PUBLIC BODY, THE DISCUSSION COMES UNDER THE AUSPICES OF THE OPEN MEETING ACT. (4) WHEN A PUBLIC BODY MEETS TO VOTE ON A PARTICULAR MATTER, THE VOTE IS SUBJECT TO THE PROVISIONS OF THE OPEN MEETING ACT. (LEGISLATURE, EXPERT TESTIMONY EXPERT WITNESS, INVESTIGATORY MEETING, INVESTIGATION, AGENDA ITEMS, DISCUSSIONS) CITE: OPINION NO. 81-069, 25 O.S. 306 [25-306], 25 O.S. 304 [25-304](2), 25 O.S. 301 [25-301], 25 O.S. 305 [25-305], OPINION NO. 79-331, 25 O.S. 201 [25-201] (GLOYD L. MCCOY) ** SEE: OPINION NO. 92-023 (1992) ** ** SEE OPINION NO. 93-587 (1993) ** SEE OPINION NO. 87-541 (1987) **== SEE OPINION NO. 88-590 (1988) ==